Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered October 3, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Blumenfeld, J.), of those branches of the defendant’s omnibus motion which were to suppress identification evidence and his written statement to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied those branches of the defendant’s omnibus motion which were to suppress identification evidence and his written statement to law enforcement officials. The testimony of the police detective was sufficient to satisfy the People’s burden of showing that the defendant’s arrest was supported by probable cause (see People v Ketcham, 93 NY2d 416 [1999]; People v Baxton, 302 AD2d 401 [2003], lv denied 99 NY2d 652 [2003]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.